Sternhagbn :
This proceeding involves a deficiency of $1,827.34 excess-profits tax for the calendar year 1917. The respondent disallowed the deduction of an amount claimed as reasonable compensation for services rendered by the petitioner in her business. The petitioner’s evidence consists wholly of the opinions of persons taken by depositions. The persons were not sufficiently qualified to give their opinions any weight.
FINDINGS OF FACT.
The petitioner is an individual residing at Macon, Ga., where she conducts a pawnbroker business.
During 1917 the petitioner was in good health and was engaged constantly in the conduct of her business, making purchases and sales, receiving pawns and carrying out other necessary details of the business.
*941In computing the excess-profits tax the respondent deducted $1,000 from the petitioner’s income as a reasonable allowance for salary.
Judgment will be entered for the respondent on W days’ notice, v/nder Rule 50.